CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Pre-Effective Amendment No. 1 to Sun Life (N.Y.) Variable Account N’s Registration Statement No.333-174371 on Form N-4 of our report dated April 21, 2011, relating to the consolidated financial statements of Sun Life Insurance and Annuity Company of New York (the “Company”) (which expresses an unqualified opinion and includes an explanatory paragraph, relating to the Company changing its method of accounting and reporting for other-than-temporary impairments in 2009 and changing its method of accounting and reporting for the fair value measurement of certain assets and liabilities in 2008, as discussed in Note 1 and Note 4, respectively, of the consolidated financial statements), appearing in the Statement of Additional Information, which is part of such Amendment to the Registration Statement, and to the reference to us under the heading “Independent Registered Public Accounting Firm” in such Statement of Additional Information. /s/ DELOITTE & TOUCHE LLP Boston, Massachusetts August 9, 2011
